t c memo united_states tax_court andrew heisey petitioner v commissioner of internal revenue respondent docket no filed date p did not file federal_income_tax returns for and r issued a notice_of_deficiency for those years in which he determined deficiencies as well as additions to tax under sec_6651 and and i r c p does not dispute the receipt of compensation and sale proceeds in the amounts determined by respondent however p contends that the federal_income_tax is in the nature of an excise_tax and that he is not engaged in any taxable excise activities held compensation and gain from the sale of property are taxable as income in the year received p’s arguments to the contrary are frivolous held further the additions to tax under sec_6651 and i r c are sustained held further sec_6651 i r c provides an addition_to_tax where a taxpayer fails to pay the amount shown as tax on any return the addition to - - tax under sec_665l1 a i r c does not apply unless there was an unpaid tax that was shown on a return since no returns were filed and the record does not show that substitute returns were prepared the sec_6651 i r c addition_to_tax does not apply held further we shall impose a penalty of dollar_figure on petitioner pursuant to sec_6673 i r c andrew heisey pro_se matthew a mendizabal for respondent memorandum findings_of_fact and opinion ruwe judge respondent issued a notice_of_deficiency to petitioner in which he determined the following federal_income_tax deficiencies and additions to tax additions to tax_year deficiency sec_6651 a sec_6651 a sec_6654 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure the issue for decision is whether petitioner is liable for the deficiencies and additions to tax determined by respondent findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time petitioner filed his petition he resided in san jose california - - petitioner received dollar_figure dollar_figure and dollar_figure in wages from contract services co during and respectively federal_income_tax of dollar_figure was withheld from petitioner’s wages from contract services co in no federal income taxes were withheld in and petitioner received dollar_figure and dollar_figure in nonemployee compensation from acorn product development inc during and respectively on date petitioner sold a single_family_residence located pincite morrene drive placerville for dollar_figure petitioner was the owner of this property immediately prior to its sale petitioner did not file federal_income_tax returns for or respondent issued a notice_of_deficiency to petitioner and petitioner filed a petition with this court opinion a income_tax deficiencies sec_61 includes within the definition of gross_income all income from whatever source derived including compensation_for services and gains derived from dealings in property see 898_f2d_942 3d ‘unless otherwise indicated all section references are to the internal_revenue_code in effect for the tax years in issue and all rule references are to the tax_court rules_of_practice and procedure - - cir 723_f2d_646 8th cir 82_tc_235 petitioner does not contest the amounts of compensation and gain upon which respondent based his deficiency determinations indeed with minor exceptions petitioner stipulated that he received the amounts determined by respondent for the tax years at issue however petitioner argues that the income_tax is an excise_tax and that petitioner did not engage in any taxable excise activities during and the contentions made by petitioner in his petition and on brief are appropriately termed tax_protester rhetoric and legalistic gibberish and we shall not dignify such arguments with any further discussion 737_f2d_1417 5th cir lindsay v commissioner tcmemo_2001_285 black v commissioner tcmemo_1995_560 we hold that petitioner’s wages nonemployee compensation and gain from the only amounts of income in respondent’s determinations that were not stipulated were dollar_figure of wages in and dollar_figure of wages in respondent requested that petitioner admit or deny that he received those amounts as taxable_income in taxable years and petitioner objected to those requests as legal conclusions but he does not dispute that he received those amounts as wages during the years at issue in hart v commissioner tcmemo_2001_306 the taxpayer raised similar arguments ie that the income_tax is an ‘excise tax’ and he did not engage in any ‘excise taxable activity’ we rejected the taxpayer’s contention that he owed no income taxes on the wages he received - - the sale of property are taxable_income and that the deficiencies determined by respondent are correct b sec_665l1 a addition_to_tax for failure_to_file return sec_6651 provides for an addition_to_tax in the case of a failure_to_file a return on or before the specified filing_date sec_6651 does not apply if the failure_to_file is due to reasonable_cause and not to willful neglect sec_6651 116_tc_438 petitioner bears the heavy burden of proving that the failure_to_file did not result from willful neglect and that the failure was due to reasonable_cause 469_us_241 petitioner has not shown that his failure_to_file was attributable to reasonable_cause therefore we sustain the sec_6651 additions to tax as determined by respondent c sec_6651 addition_to_tax for failure_to_pay_tax respondent determined additions to tax for tax years and pursuant to sec_6651 for failure_to_pay_tax shown on a return sec_6651 provides sec_6651 fatlure to file tax_return or to pay tax a addition to the tax --in case of failure-- to pay the amount shown as tax _on any return specified in paragraph on or before the date prescribed for payment of such tax determined with regard to any extension of time for payment unless it is shown that such failure is due to reasonable_cause and not due to willful neglect there shall be added to the amount shown as tax on such return percent of the amount of such tax if the failure is for not more than month with an additional percent for each additional month or fraction thereof during which such failure continues not exceeding percent in the aggregate emphasis added on brief respondent’s only argument with respect to the sec_6651 addition_to_tax is as follows sec_6651 imposes an addition_to_tax for failure to pay the amount shown as tax on the return the addition_to_tax consists of an addition to the amount_required_to_be_shown_as_tax on the return of added for each complete month or part of a month in which the failure_to_file continues up to the maximum of since petitioner did not file federal_income_tax returns for the and taxable years and did not make payment sufficient to pay the amount of tax that was to be reported on the returns petitioner is liable for the addition_to_tax for failure to pay fn ref omitted respondent’s contentions provide an insufficient basis upon which to assert the sec_6651 addition_to_tax and misstates the requirements of that section sec_6651 is imposed on the underpayment of the amount of tax shown on a return the parties in this case stipulated that petitioner did not file or u s individual income_tax returns form_1040 given this stipulation and the absence of any additional evidence indicating the existence of a return we hold that we are aware of sec_6651 which deals with the effect of a sec_6020 substitute return on sec_665l1l a see smith v commissioner tcmemo_2000_290 a return prepared by continued - j- the sec_665l1 a addition_to_tax cannot be sustained watt v commissioner tcmemo_1986_22 in the notice_of_deficiency respondent applied sec_6651 which limits the addition under sec_6651 by the amount of the addition under sec_6651 for any month to which an addition applies under both of those provisions since we have found that the additions to tax under sec_6651 are inapplicable the additions to tax under sec_6651 should not have been adjusted d sec_6654 addition_to_tax for failure to pay estimated_tax sec_6654 provides for an addition_to_tax in the case of any underpayment of estimated_tax sec_6654 does not continued the commissioner under sec_6020 is treated as a return filed by the taxpayer for returns due after date for purposes of sec_6651 the evidence in the instant case does not show that a substitute return was filed for the years at issue respondent stated in his trial memorandum that the examination in this case began on date since the examination began after date sec_7491 applies and places the burden of production with respect to additions to tax upon respondent -the additions to tax under sec_665l1 a and apply to different amounts sec_6651l a applies to amounts required to be shown on a return whereas sec_6651 applies to the amount actually shown on a return which remains unpaid see estate of rauhoff v commissioner tcmemo_1982_494 sec_301_6651-1 f example proced admin regs congress recognized this in enacting sec_6651 and in providing two different standards under subsections a and of sec_6651 ‘we have jurisdiction over the sec_6654 additions to tax in this case because income_tax returns were not filed for the continued apply in certain circumstances see 75_tc_1 however petitioner has not shown that he falls within any of those exceptions 17_fedappx_688 9th cir sec_301_6651-1 example proced admin regs we hold that petitioner is liable for the sec_6654 a additions to tax determined by respondent br sec_6673 penalty respondent requests that we impose a penalty pursuant to sec_6673 under sec_6673 we may impose a penalty not to exceed dollar_figure if the taxpayer’s position is frivolous or groundless petitioner’s only argument is that the income_tax is an excise_tax and that petitioner was not engaged in a taxable excise activity those contentions are patently frivolous see hart v commissioner tcmemo_2001_306 accordingly we shall impose upon petitioner a penalty of dollar_figure decision will be entered for respondent except for the additions to tax under sec_6651 which do not apply continued tax years at issue sec_6665 hart v commissioner tcmemo_2001_306
